12-1591-cv
         Fernandez v. City of New York

                                         UNITED STATES COURT OF APPEALS
                                             FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER
     Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after January 1, 2007,
     is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. When citing
     a summary order in a document filed with this court, a party must cite either the Federal Appendix or an electronic
     database (with the notation “summary order”). A party citing a summary order must serve a copy of it on any party not
     represented by counsel.

 1               At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2       Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
 3       on the 9th day of November, two thousand twelve.
 4
 5       PRESENT:
 6
 7               JOHN M. WALKER, JR.,
 8               DEBRA ANN LIVINGSTON,
 9               CHRISTOPHER F. DRONEY,
10
11                               Circuit Judges.
12       _______________________________________________
13
14       RICHARD FERNANDEZ,
15
16                                         Plaintiff-Appellant,

17                        -v.-                                                        No. 12-1591-cv
18
19       CITY OF NEW YORK,

20                                         Defendant-Appellee,

21       JOHN and JANE DOE 1 through 10, individually and in
22       their official capacities (the names John and Jane Doe
23       being fictitious, as the true names are presently
24       unknown),

25                                         Defendants.

26       _______________________________________________


                                                                1
 1                                            Brett Harris Klein, Leventhal & Klein LLP, Brooklyn, N.Y.,
 2                                            for Plaintiff-Appellant.

 3                                            Kathy H. Chang, Larry A. Sonnenshein, for Michael A.
 4                                            Cardozo, Corporation Counsel of the City of New York, New
 5                                            York, N.Y., for Defendant-Appellee.

 6             UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, and DECREED

 7   that the order of the District Court is AFFIRMED.

 8             Plaintiff-Appellant Richard Fernandez (“Fernandez”) appeals from an order and judgment

 9   of the United States District Court for the Eastern District of New York (Johnson, J.), filed March

10   22, 2012, granting Defendant-Appellee City of New York’s motion to dismiss Fernandez’s claims

11   under Federal Rule of Civil Procedure 12(b)(6). On appeal, Fernandez argues that the District Court

12   erred in concluding that his claims are barred by a release of claims he signed with the City of New

13   York as part of a settlement agreement in a previous case. Fernandez contends that the language in

14   that release is ambiguous or, alternatively, that the City of New York is equitably estopped from

15   arguing that the release bars his current case. We assume the parties’ familiarity with the underlying

16   facts and procedural history of the case, which we reference only as necessary to explain our

17   decision to affirm.

18             This is the third in a series of cases Fernandez has brought against the City of New York and

19   individual members of the New York City Police Department. All three cases seek money damages

20   under state tort law and under 42 U.S.C. § 1983 for alleged violations of Fernandez’s constitutional

21   rights.    The first case, Fernandez v. City of New York, et al., No. 1:10-cv-840-RJD-VVP

22   (“Fernandez I”), was filed on February 10, 2010, and stems from the November 30, 2008 arrest of

23   Fernandez. The second case, Fernandez v. City of New York, et al., No. 1:10-cv-922-RJD-RML

24   (“Fernandez II”), was filed on March 2, 2010, and stems from a December 4, 2008 arrest of

                                                        2
 1   Fernandez. This current case was filed on December 17, 2010, and stems from a September 19,

 2   2009 arrest of Fernandez.

 3           The District Court found Fernandez’s claims in the present case to be barred by a “General

 4   Release” he signed as part of his agreement with the City of New York to settle Fernandez I. That

 5   release states, in relevant part:

 6                   KNOW THAT I, RICHARD FERNANDEZ . . . do hereby release
 7                   and discharge defendants City of New York and Police Officers
 8                   Belardo and Lopez; their successors or assigns; and all past and
 9                   present officials, employees, representatives and agents of the City of
10                   New York or agency thereof, from any and all claims which were or
11                   could have been alleged by me in the aforementioned action,
12                   including all claims for attorneys’ fees, expenses and costs.
13
14   (emphasis added). This Court has previously held a release with identical relevant language to

15   unambiguously cover claims arising not just from the events alleged in the underlying complaint,

16   but also from separate, prior events. Tromp v. City of New York, 465 F. App’x 50 (2d Cir. 2012).

17   Since the claims in Fernandez III stem from an arrest that occurred before the filing of Fernandez

18   I, and thus could have been joined to the claims in that first action, the release appears to cover them.

19           Fernandez does not dispute that the release, when viewed alone, reaches his current set of

20   claims against the City. Rather, Fernandez argues that the release must be construed together with

21   a second, narrower release of claims against the City that he signed in settling Fernandez II. Like

22   the present case, Fernandez II arose from events that occurred well before the filing of Fernandez

23   I. Accordingly, if the first release bars claims arising from separate, preexisting events, then it

24   should bar the claims in Fernandez II. But if that is the case, Fernandez argues, then the second

25   release signed in Fernandez II is redundant. This redundancy, he concludes, makes the otherwise

26   clear language of the first release ambiguous.


                                                        3
 1           “A settlement agreement is a contract that is interpreted according to general principles of

 2   contract law.” Omega Eng’g, Inc. v. Omega, S.A., 432 F.3d 437, 443 (2d Cir. 2005). While “federal

 3   law governs the validity of releases of federal causes of action,” this Court will “look to state law

 4   to provide the content of federal law” in such cases. Olin Corp. v. Consol. Aluminum Corp., 5 F.3d

 5   10, 15 (2d Cir. 1993). Under New York law, “multiple agreements may be read as one contract only

 6   if the parties so intended, which we determine from the circumstances surrounding the transaction.”

 7   Arciniaga v. Gen. Motors Corp., 460 F.3d 231, 237 (2d Cir. 2006). The “legally operative

 8   question,” we have said, is whether the two agreements “were part of a single transaction intended

 9   to effectuate the same purpose.” TVT Records v. Island Def Jam Music Grp., 412 F.3d 82, 90 (2d

10   Cir. 2005).

11          We agree with the District Court that Fernandez and the City of New York did not intend the

12   two releases to form a single contract. Nothing here suggests that the releases were part of a single

13   transaction intended to effectuate the same purpose. Rather, the releases were signed at different

14   times to settle different cases and involved different police officers as defendants. The releases

15   make no reference to each other and are mutually independent. The parties’ intent that the releases

16   stand alone as independent contracts must therefore be given effect. Arciniaga, 460 F.3d at 237.

17   And the release in Fernandez I — construed independently of the release in Fernandez II — by its

18   plain terms bars Fernandez’s present claims.

19          We also conclude that the doctrine of equitable estoppel does not preclude the City of New

20   York from arguing that the release in Fernandez I applies to the claims here. The release states its

21   scope plainly and clearly, and Fernandez does not allege that the City made any representations

22   about how the release would affect his claims in this case. The doctrine of equitable estoppel thus


                                                      4
 1   does not preclude enforcement of the release according to its plain terms. See Int’l Minerals & Res.,

 2   S.A. v. Pappas, 96 F.3d 586, 594 (2d Cir. 1996) (elements of equitable estoppel “with respect to the

 3   party estopped” are “(1) conduct which amounts to a false representation or concealment of material

 4   facts; (2) intention that such conduct will be acted upon by the other party; and (3) knowledge of the

 5   real facts”) (quoting Smith v. Smith, 830 F.2d 11, 12 (2d Cir. 1987)) (internal quotation marks

 6   omitted).

 7          For the foregoing reasons, the judgment of the District Court is AFFIRMED.

 8                                                         FOR THE COURT:
 9                                                         Catherine O’Hagan Wolfe, Clerk
10




                                                       5